Citation Nr: 0210098	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  96-30 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for a right (major) 
wrist disability, evaluated as 10 percent disabling, for a 
period prior to September 30, 1999.

(The issue of entitlement to an increased evaluation for a 
right (major) wrist disability, evaluated as 30 percent 
disabling, from January 1, 2000, will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1984 to March 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In January 1998, the appellant was awarded a temporary total 
rating for his right wrist disability, pursuant to 38 C.F.R. 
§ 4.30, effective from January 9, 1998, to March 1, 1998.  In 
a November 1999 rating decision by the Waco, Texas, VARO, the 
appellant was awarded a temporary total rating for his right 
wrist disability, pursuant to 38 C.F.R. § 4.30, effective 
from September 30, 1999, to January 1, 2001.

In a December 2001 rating decision, the appellant was awarded 
an increased, 30 percent, evaluation for his service-
connected right wrist disability, effective from January 1, 
2001.  The Board is undertaking additional development on the 
issue of entitlement to an increased evaluation for a right 
(major) wrist disability, evaluated as 30 percent disabling, 
from January 1, 2000, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the additional development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 3, 
099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After providing the notice and reviewing any 
response to the notice from the appellant or his 
representative, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  Prior to September 30, 1999, the appellant's right wrist 
disability was manifested by pronation limited to 30 degrees.


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation, but no 
higher, for a right wrist disability, prior to September 30, 
1999, have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5213, 5214, 5215 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show that in May 1987 the appellant 
reported a history of sustaining a crush-type injury to his 
right wrist in March 1987.  In January 1989 the appellant 
underwent an open reduction of the distal radicular joint 
because of persistent instability of the distal radioulnar 
joint.  The joint was stabilized with a tendon slip of the 
extensor carpi ulnaris.  In April 1989 the appellant 
underwent a diagnostic arthroscopy of his right wrist.  
Dynamic rotary subluxation of the right wrist was diagnosed, 
and the appellant was scheduled for scapho-capitate 
arthrodesis.  In June 1989 the appellant underwent 
arthrodesis of the scapho-trapezium-trapezoid joint of the 
right wrist.  Wires were placed from the scaphoid into the 
capitate and into the lunate.

At an October 1994 VA hand, thumb, and fingers examination, 
the appellant reported that he had fractured his right wrist 
in service in 1987.  He had arthroscopic surgery on the wrist 
in 1988, surgical fusion in 1989, and surgical removal of 
some hardware in 1989.  He took Tylenol for pain but did not 
wear a splint or a brace.  He complained of a constant 
gripping, binding pain in the distal right wrist.  There was 
stiffness of the wrist, and his muscles were weak.  The right 
wrist was tender.  There was no range of motion of the wrist 
joint.  There was no sensory deficit.  There was no effusion, 
redness, or heat.  The diagnoses were status post fracture of 
the right wrist, status post fusion, degenerative joint 
disease of the wrist.  X-ray examination showed apparent 
fusion of the lateral row of carpal bones.

Reserve duty medical records show that in December 1994 the 
appellant was noted to have a bony nodule on his right wrist 
secondary to fusion.  The examiner added that the appellant 
had an old injury of the right wrist with fused wrist and 
that he had a permanent profile for no pushups.

At a July 1995 VA examination, the appellant complained that 
when he tried to dorsiflex his right wrist, his fingers 
spread apart.  He also complained of wrist pain that was 
aggravated by lifting or gripping.  The appellant was able to 
dorsiflex his right wrist to 20 degrees and palmar flexed the 
wrist to 55 degrees.  He had full supination.  Pronation was 
limited to the last 10 degrees.  He could make a tight fist 
and fully extend his fingers.  He had good abduction and 
adduction, lacking the last two to three degrees of each.  X-
ray examination showed that the right wrist was slightly 
short, probably secondary to a fracture.  The radius was 
slightly depressed and shortened.  There was fusion of the 
greater multangular, lesser multangular, and navicular into 
one bony unit.  The examiner stated that the appellant did 
not have right wrist fusion and that the radiocarpal joint 
was not fused whatsoever.  There was motion in the wrist, but 
it was limited.  There was a fusion of the navicular greater 
and lesser cuneiform segments, which comprise the radial side 
of the wrist carpals.

At a July 1997 VA wrist examination, it was noted that the 
appellant was right-handed.  The examiner reviewed the 
appellant's claims folder and described the appellant's 
history.  The appellant was able to palmar flex his right 
wrist to 25 degrees and dorsiflex it to 20 degrees.  Radial 
and ulnar deviation were to five degrees each.  Pronation was 
to 30 degrees and supination was to eight degrees.  The 
appellant had a reduced grip and weak hook-and-pitch action.  
He had diminished appreciation to pin prick on the palmar 
aspect opposite the middle finger, ring finger, and fifth 
finger.  This was close to the ulnar nerve.  He had calluses 
in the palm opposite the ring and middle metacarpophalangeal 
articulation.  X-ray examination of the wrist revealed a 
solid bony ankylosis or fusion produced surgically between 
the scaphoid and greater multangular.  The examiner was 
unable to appreciate a fusion between the scaphoid and 
lunate, but there was a fusion between the capitate and the 
greater multangular.  There was distortion between the 
capitate and base of the middle metacarpal.  No changes were 
noted between the carpus and the distal radius.  The 
diagnoses were surgical fusion, scaphoid-capitate-greater 
multangular; fibrous ankylosis of the right radiocarpal joint 
secondary to surgery and injury; and sensory impairment, 
palmar aspect of the right hand, etiology unclear.  The 
examiner stated that surgery produced ankylosis within the 
carpal bones of the right hand.  The right wrist for 
articulation between the radius and carpus was not surgically 
approached, but there was some loss of range of motion of the 
right wrist joint secondary to the series of injuries and 
surgeries that the appellant had had.  The position of the 
wrist, hand, and forearm were mechanically favorable, but due 
to the fibrous tissue constraints when the range of motion of 
the joints so ankylosed were exceeded, it produced pain.  
Consequently, this produced functional loss due to pain.

At a July 1997 VA neurological examination, the examiner 
noted that strength and muscle tone of all major muscle 
groups in the upper and lower extremities were within the 
normal limits.  Touch and proprioception were intact.  The 
appellant claimed to have decreased pinprick sensation in a 
patchy distribution in the upper and lower extremities, which 
was somewhat inconsistent and nonphysiological.  On repeated 
testing, pinprick sensation was intact in the distribution of 
all major dermatomes and peripheral nerves in the upper and 
lower extremities.

VA medical records show treatment of the appellant for right 
wrist pain from June 1997 to January 1998.  In June 1997 the 
appellant was noted to have limited range of motion of the 
wrist.  Dorsiflexion and palmar flexion were both ten 
degrees.  The appellant wrist was placed in a splint.  In 
September 1997 the diagnoses included early scaphoradial 
degenerative joint disease and triangular fibrocartilage 
complex injury.  In October 1997 it was noted that the 
appellant's right ulna was unstable with pronation.  Distal 
or radial ulnar joint reconstruction was planned.  In January 
1998 the appellant underwent surgical reconstruction of his 
right wrist.

In December 1997 the appellant underwent a VA vocational 
rehabilitation evaluation.  His service-connected 
disabilities were determined to represent a serious 
employment handicap.  The appellant was scheduled for further 
evaluation and occupational therapy, but he relocated to 
another region of the country prior to his next scheduled 
appointment.

At a May 1999 VA joints examination, the appellant complained 
of right wrist pain occurring every day and lasting most of 
the day.  The appellant had difficulty sleeping due to pain.  
There was pain across the dorsal aspect of his wrist and over 
the medial side of the radioulnar joint.  There was no 
swelling, erythema, or visible atrophy of the hand muscles.  
There were three well-healed incisions, which were barely 
visible.  The ulnar hat was visibly and palpably enlarged.  
The appellant could make a full fist with all fingers 
touching the palm.  Muscle strength was 4.5/5.  There was 
tenderness over the carpal canal and the ulnar hat.  The 
joint could not be made to subluxate.  The appellant was able 
to palmar flex his right wrist to 30 degrees and dorsiflex it 
to 30 degrees.  Radial deviation was to two or three degrees, 
and ulnar deviation was to 15 degrees.  The examiner noted 
that the appellant could not be engaged in jobs that required 
strength and precision of his right hand and would benefit 
from vocational rehabilitation.

On September 30, 1999, the appellant underwent fusion of the 
right wrist with distal ulnar resection, with autologous 
iliac bone graft from the left iliac crest.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.  Further, the RO's 
efforts have complied with the instructions contained in the 
December 1998 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In the August 1995 
rating decision, the RO informed the appellant of the type of 
evidence needed to substantiate his claim, specifically the 
evidence required for higher disability ratings.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the rating decision informed the appellant 
of the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  

As for VA's duty to assist a veteran, the RO has obtained 
treatment records that the appellant has identified regarding 
his right wrist disability.  VA treatment records have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  As for VA's duty to 
obtain any medical examinations, that was fulfilled by 
providing VA examinations to the appellant in October 1994, 
July 1995, July 1997, and May 1999.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

Regarding musculoskeletal disabilities, such as the 
appellant's right wrist disability, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2001).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2001); see also DeLuca, 8 Vet. 
App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2001); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2001).

Prior to September 30, 1999, the appellant's service-
connected right wrist disability was evaluated as 10 percent 
disabling under Diagnostic Code 5215 for limitation of motion 
of the major wrist.  A 10 percent rating is assigned for 
either dorsiflexion less than 15 degrees or palmar flexion 
limited in line with the forearm.  No higher rating is 
available under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2001).

The Board has considered other diagnostic codes that provide 
for higher disability ratings.  A 30 percent disability 
rating is available under Diagnostic Code 5214 for favorable 
ankylosis, in 20 to 30 degrees of dorsiflexion, of the major 
wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2001).  
Diagnostic Code 5213 also provides for higher disability 
ratings for limitation of pronation of the major arm.  A 20 
percent disability rating is available for motion lost beyond 
the last quarter of the arc, with the hand not approaching 
full pronation.  A 30 percent disability rating is available 
for motion lost beyond the middle of the arc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213 (2001).  Full pronation of the 
forearm is the arc from zero to 80 degrees with the forearm 
in midposition between pronation and supination.  38 C.F.R. 
§ 4.71, Plate I (2001).  Loss of motion beyond the last 
quarter of the arc would be pronation to 60 degrees.  Loss of 
motion beyond the middle of the arc would be pronation to 40 
degrees.

After the appellant filed his current claim, VA examinations 
of the appellant were conducted on four occasions prior to 
September 1999-in October 1994, July 1995, July 1997, and 
May 1999.  The only examination showing dorsiflexion of 
limited to 15 degrees or palmar flexion in line with the 
forearm, as required for a 10 percent disability evaluation 
under Diagnostic Code 5215 is the October 1994 examination.  
That examination report raises the question of whether the 
examiner attempted to conduct range of motion testing of the 
appellant's right wrist because it is the only record in the 
available evidence indicating that the appellant was unable 
to flex or extend his wrist.  Although the appellant 
underwent surgical fusion of his right wrist in June 1989, 
motion was shown in the appellant's right wrist on VA 
examination in May 1992.  Further, in the appellant's own 
statement in September 1994, in which he asserted that his 
wrist did not bend at all, he also stated that his hand hurt 
when he bent it wrong.  Thus, the report is inadequate.  See 
38 C.F.R. § 4.70 (2001).

Similarly, although the May 1999 examination report is useful 
in determining dorsiflexion and palmar flexion of the 
appellant's right wrist, the examiner described pronation and 
supination by noting that rotation was from zero to 90 
degrees.  Given that the normal range of pronation is from 
zero to 80 degrees and the normal range of supination is from 
zero to 85 degrees on the opposite side of the midpoint of 
zero degrees, for a total of 165 degrees, the Board is 
confounded by the examiner's comment.  See 38 C.F.R. § 4.71, 
Plate I (2001).  Therefore, that report is also inadequate.  
The reports of examinations in July 1995 and July 1997 are 
both adequate, but based on a review of the reports, the 
Board concludes that the July 1997 examination was more 
thorough and, therefore, accords it greater weight.  In doing 
so, the Board is also resolving any reasonable doubt 
regarding the extent of the appellant's right wrist 
disability in his favor because this report paints the most 
severe disability picture.  See 38 C.F.R. § 4.3 (2001).

Based on the July 1997 examination report, which showed 
pronation of the forearm limited to 30 degrees, the Board 
finds, prior to September 30, 1999, that the appellant is 
entitled to a 30 percent disability rating under Diagnostic 
Code 5213 for limitation of pronation of the major forearm 
with loss of motion beyond the middle of the arc.  Higher 
disability evaluations of 40 percent are available under 
Diagnostic Code 5213 for loss of supination and pronation 
with the major hand fixed in supination or hyperpronation or 
under Diagnostic Code 5214 for ankylosis of the major wrist 
in any position other than favorable.  Loss of supination and 
pronation has not been shown.  The only evidence showing 
ankylosis of the right wrist is the report of the October 
1994 VA examination.  This report is outweighed by the 
evidence both temporally before the examination, but 
subsequent to the appellant's 1989 surgery involving fusion 
of some of the bones in his wrist, and after the examination, 
showing dorsiflexion and palmar flexion of the wrist.  
Accordingly, the preponderance of the evidence is against the 
assignment of a disability rating greater than 30 percent 
prior to September 30, 1999.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2001).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2001).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to wrist and forearm 
disabilities; however, the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
periods of hospitalization for his service-connected right 
wrist disability.

It is undisputed that the appellant's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2001).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

A 30 percent rating, but no higher, for the appellant's right 
wrist disability prior to September 30, 1999, is granted, 
subject to the regulations governing the payment of monetary 
awards.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


